Citation Nr: 0116624	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for skin lesions, 
diagnosed as keratoses and skin cancers, currently evaluated 
as 30 percent disabling.

2.  Entitlement to service connection for a skin disorder of 
the hands and arms (other than skin cancers and keratoses).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an increased evaluation for the veteran's 
service-connected residuals of skin lesions, keratoses, and 
skin cancers, then evaluated as 10 percent disabling.  In 
that decision, the RO also denied entitlement to service 
connection for asthma and emphysema, claimed as due to the 
smoking of tobacco in service.  The veteran subsequently 
perfected timely appeals regarding both of these claims.

In January 2000, the veteran presented testimony at a Travel 
Board hearing before the undersigned Member of the Board.  A 
transcript of this hearing was obtained and associated with 
the claims folder.

In April 2000, the Board denied the veteran's claim of 
entitlement to service connection for asthma and emphysema, 
claimed as due to the smoking of tobacco in service.  The 
Board remanded his claim of entitlement to an increased 
evaluation for the residuals of skin lesions, diagnosed as 
keratoses and skin cancers, for additional evidentiary 
development.

As will be discussed in greater detail below, the requested 
development was completed, and, in December 2000, the RO 
issued a Supplemental Statement of the Case (SSOC) in which 
it granted an increased evaluation, to 30 percent, for the 
residuals of skin lesions, diagnosed as keratoses and skin 
cancers.  Thereafter, the veteran continued to express 
disagreement with the assigned disability rating.  The claims 
folder was subsequently returned to the Board.

In a May 1998 rating decision, the RO denied a claim of 
entitlement to service connection for a skin condition of the 
hands and arms (other than skin cancers and keratoses).  The 
veteran subsequently submitted a timely Notice of 
Disagreement with that decision.  In its April 2000 decision, 
the Board noted that the veteran had expressed disagreement 
with that decision, but that no Statement of the Case (SOC) 
had been issued.  The Board therefore remanded the claim, so 
that the RO could issue a SOC.  In June 2000, in accordance 
with the Board's remand instructions, the RO issued a SOC in 
which it continued to deny the veteran's claim of entitlement 
to service connection for a skin condition of the hands and 
arms (other than skin cancers and keratoses).  Thereafter, in 
July 2000, the veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals, in which he indicated that he wished to 
perfect his appeal as to that issue.  Thus, because the 
veteran has perfected a timely appeal with respect to this 
issue, the Board finds that this claim is also presently on 
appeal.


FINDINGS OF FACT

1.  The veteran's service-connected skin lesions, diagnosed 
as residuals of keratoses and skin cancers, are manifested by 
constant itching and exfoliation, extensive lesions, and 
marked disfigurement; but not by systemic or nervous 
manifestations, or by especially repugnant lesions.

2.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have a 
skin disorder of the hands and arms other than his service-
connected residuals of skin cancers and keratoses.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of service-connected skin lesions, diagnosed as 
keratoses and skin cancer, are not met.  38 U.S.C.A. § 1155 
(West 1991); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7819 (2000).

2.  Service connection for a skin disorder of the hands and 
arms (other than skin cancers and keratoses) is denied.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); Pub. L. No. 106-
475, 114 Stat. 2096; 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a September 1965 rating decision, the RO granted service 
connection for the residuals of senile keratoses and skin 
cancers, and assigned a 10 percent disability rating under 
Diagnostic Code 7819.  Keratoses are defined as growths 
similar to warts which usually occurs in the middle-aged or 
elderly, and may become malignant.  See Lauginiger v. Brown, 
4 Vet. App. 214, 216 (1993), citing Dorland's Illustrated 
Medical Dictionary 875 (27th ed. 1988).  The RO's decision 
was based upon the report of an August 1965 VA examination, 
in which a VA physician noted a diagnosis of residuals of 
senile keratoses.  This decision was also based upon a 
December 1964 statement from a private physician, in which 
the physician explained that he had been treating the veteran 
for senile keratoses and skin cancers on his ears, lips, 
face, and hands since 1952.  The physician indicated that the 
veteran had a history of skin problems since 1946, and that 
he would likely continue to develop new lesions.

Private medical records dated throughout 1987 show that the 
veteran was receiving ongoing treatment for skin problems.  
In a March 1987 clinical note, a physician noted that he had 
observed several keratoses on the veteran's ears, and 
multiple scars on his face.  The physician indicated that the 
veteran had a history of a squamous cell carcinoma of the 
left side of his neck, which was excised in 1985, and a 
squamous cell carcinoma of the nose, which was excised in 
1986.  The physician also indicated that he could find no 
evidence of recurrence of the cancers. 

A report of microscopic and macroscopic examination dated in 
February 1989 shows that the veteran was found to have a very 
small focus of superficial basal cell carcinoma, involving 
tissue from the upper lip, without evidence of surgical 
marginal involvement.  In September 1989, he was also found 
to have an atypical fibroxanthoma with free margins; 
seborrheic keratosis.  In addition, in October 1989, he was 
found to have a very superficially invasive acantholytic 
squamous cell carcinoma of skin from the right neck.

Throughout the following decade, the veteran received ongoing 
treatment for a variety of problems, including multiple skin 
lesions.  The veteran was given several diagnoses for his 
various skin lesions, including squamous cell carcinoma, 
basal cell carcinoma, and actinic keratosis.  Lesions were 
found on his nose, scalp, ears, forehead, arms, hands, and 
eyelids.  For example, in January 1997, the veteran underwent 
a removal of skin lesions from his right ear and nose, which 
were later diagnosed as actinic keratosis.  In a report of 
physical examination dated in May 1997, a physician indicated 
that the veteran had multiple, well-healed scars on his neck 
and left suprasternal notch.  The physician noted that the 
veteran had a history of multiple, sun-related skin cancers 
on his head, neck, arms, and hands.  Later in May 1997, the 
veteran was diagnosed with infiltrative squamous cell 
carcinoma of the first knuckle of the left hand, and focally 
infiltrative, moderately differentiated squamous carcinoma of 
the left thumb.

In December 1997, the veteran's representative, acting on 
behalf of the veteran, filed a claim of entitlement to an 
increased evaluation for his service-connected skin disorder.  
The representative essentially contended that the veteran's 
service-connected skin disability had become more severe than 
was contemplated by his 10 percent disability rating.

In the January 1998 rating decision, the RO denied an 
increased evaluation for the veteran's service-connected 
residuals of skin lesions, diagnosed as keratoses and skin 
cancers.  The veteran subsequently perfected a timely appeal 
regarding this denial.  

In support of his claim, the veteran identified additional 
private medical records, which were obtained by the RO.  
These records show that the veteran was continuing to receive 
ongoing treatment for multiple skin lesions on various parts 
of his body, which were diagnosed as squamous cell 
carcinomas, basal cell carcinomas, or actinic keratoses.  For 
example, in March 1999, the veteran was found to have a well-
differentiated, Grade 1, invasive, squall-cell carcinoma on 
the back of the left hand, within severely actinic damaged 
skin.

In a statement submitted in March 1998, the veteran indicated 
that he was seeking an increased evaluation for the service-
connected skin condition on his face and neck.  He also 
indicated that he was seeking service connection for the skin 
condition on his hands and arms.  

In the May 1998 rating decision, the RO denied a claim of 
entitlement to service connection for a skin condition of the 
hands and arms (other than skin cancers and keratoses).  
Thereafter, the veteran submitted a VA Form 9, in which he 
expressed disagreement with that decision.

During his January 2000 hearing, the veteran testified that 
he was now developing more lesions on his skin than he ever 
had in the past.  He reported that he was forced to have one 
removed at least once every month.  He also reported that he 
experienced constant flaking and peeling at the site of the 
keratoses and skin cancers.

As noted above, the Board remanded the veteran's increased 
rating claim to the RO in April 2000 for additional 
evidentiary development.  Specifically, the Board instructed 
the RO to obtain the veteran's most recent private and VA 
treatment records.  Additionally, the Board instructed the RO 
to provide the veteran with a VA dermatological examination 
in order to ascertain the nature, extent, and characteristics 
of his service-connected skin disorder.  In the remand, the 
Board noted that the veteran had expressed disagreement with 
the May 1998 rating decision, in which the RO had denied a 
claim of entitlement to service connection for a skin 
condition of the hands and arms (other than skin cancers and 
keratoses).  The Board therefore remanded that claim as well, 
so that the RO could issue a SOC with respect to that issue. 

In May 2000, in accordance with the Board's remand 
instructions, the veteran was provided with a VA 
dermatological examination.  The VA examiner noted that the 
veteran had multiple scars on his face, hands, neck, and the 
pinnae of his ears.  The VA examiner also noted the presence 
of multiple stages of skin cancers in those same areas, 
ranging from 1 cm. in length to 5 mm. in length.  The VA 
examiner indicated diagnoses of skin cancers and melanoma.  
At the recommendation of the VA examiner, color photographs 
were obtained, which show the presence of skin lesions on the 
veteran's head, face, neck, hands, and arms.  These 
photographs have been associated with the claims folder.

In June 2000, the RO issued a SOC in which it continued to 
deny the veteran's claim of entitlement to service connection 
for a skin condition of the hands and arms (other than skin 
cancers and keratoses).  In July 2000, the veteran submitted 
a VA Form 9, in which he indicated that he wished to appeal 
all issues that were listed on the SOC or Supplemental 
Statements of the Case (SSOC) that were issued by the RO.  
The veteran indicated that his service-connected skin 
lesions, which had been diagnosed as keratoses and skin 
cancers, were the same skin lesions that he experienced on 
his hands and arms.

While this case was in remand status, the RO obtained the 
veteran's most recent VA treatment records.  These records 
show that between 1997 and 2000, the veteran received 
periodic treatment from VA for several problems, including 
skin lesions.  For instance, in a March 1997 clinical note, a 
VA examiner indicated a diagnosis of actinic keratoses, 
status-post skin cancers, and basal carcinoma on the right 
face.  In March 1998, it was noted that he had recently 
undergone the removal of a cancerous growth.

In October 2000, the veteran underwent another VA 
dermatological examination.  It was noted that he had a 50-
year history of skin cancers on his face, arms, and neck, and 
that these cancers had been removed by various means, 
including being surgically excised and burned off.  Upon 
examination, the VA examiner observed actinic changes on the 
veteran's forehead, with a 3.5 cm. scar on the left side of 
his forehead, and a 7 cm. scar superior and lateral to his 
left eye.  The VA examiner also noted the presence of 1 x 3 
cm. and 1 x 1 cm. hypopigmented areas anterior to the right 
ear.  Examination also revealed scattered seborrheic 
keratoses on his back, and 5 cm. and 2.5 cm. scars posterior 
to the left ear on his upper lateral neck.  Although his 
chest, abdomen, and genitalia were found to be clear, 
examination of the upper extremities revealed erythematous 
elevated areas, with scabbing, which were found to be 
consistent with actinic changes.  The VA examiner also noted 
the presence of varicosities of both lower legs, with 
erythema of the dorsal aspects of both feet.  The VA examiner 
concluded that the veteran experienced ongoing irritation and 
flakiness of the skin on his face, posterior forearms, hands, 
and neck.  The VA examiner indicated that he also experienced 
pain from excisions, and that he easily bled on the skin of 
his forearms and hands.  It was determined that the veteran 
had some disfigurement of his face, but that it was not 
severe.  The VA examiner indicated that the flaking 
represented some mild exfoliation, but that he had no 
exudation.

With respect to the issue of other skin disorders, the VA 
examiner noted that the veteran denied having any conditions 
other than his service-connected actinic keratoses and skin 
cancers.  The VA examiner indicated that he was unable to 
identify any skin disorder other than the veteran's service-
connected actinic changes and skin cancers, which affected 
his face, neck, forearms, and hands.  The VA examiner noted a 
diagnosis of actinic dermatitis, with the development of skin 
cancers through the years.

During the veteran's October 2000 VA examination, color 
photographs were again obtained, which show the presence of 
skin lesions on his head, face, and hands.  These photographs 
have been associated with the claims folder.

In December 2000, the RO issued a SSOC in which it granted an 
increased evaluation, 30 percent, for the veteran's service-
connected residuals of skin lesions, diagnosed as keratoses 
and skin cancers.  The RO assigned an effective date of 
December 5, 1997, which was the date on which the veteran had 
filed his claim for an increased evaluation.  The RO 
continued to deny a claim service connection for a skin 
condition of the hands and arms (other than skin cancers and 
keratoses).

In February 2001, the RO issued a letter to the veteran, with 
a copy to his accredited representative, advising him that 
the President had recently signed into law the Veterans 
Claims Assistance Act of 2000, which established new notice 
and development requirements for VA.  The RO advised the 
veteran that, although he was ultimately responsible for 
providing information or evidence to support his claim, VA 
was required to make reasonable efforts to assist him in 
obtaining records relevant to his claim.  The RO requested 
that the veteran provide any additional information he would 
like to have considered in his claim, as well as the names 
and addresses of any additional health care providers that 
may have records relevant to his claimed disabilities.  
Neither the veteran nor his accredited representative 
responded to this letter.

Analysis

Preliminary matters

As noted above, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that, 
upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  The VCAA also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  This statute 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The record reflects that the veteran was advised, by virtue 
of the Statements of the Case and Supplemental Statements of 
the Case issued during the pendency of the appeal, of the 
appropriate rating criteria and of what the evidence must 
show in order to warrant an increased disability rating for 
his service-connected disability.  The veteran was also 
informed of what the evidence must show in order to 
substantiate his service connection claim.  Furthermore, in 
February 2001, the RO issued a letter to the veteran 
requesting that he identify any additional information or 
evidence he would like to be considered, and that he identify 
any additional health care providers that may have records 
pertinent to his claims.  For these reasons, the Board finds 
that the veteran and his representative have been given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claims.  Accordingly, the Board 
believes that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
with respect to this claims.

Furthermore, the record also reflects that the veteran 
underwent a recent VA medical examination.  The Board 
believes that there is now ample medical evidence of record, 
and that neither the veteran nor his representative has 
pointed to any additional evidence which has not been 
obtained and which would be pertinent to his claim.  For 
these reasons, the Board concludes that all relevant evidence 
which is available has been obtained by the RO to the extent 
possible; consequently, there is no further duty to assist 
the veteran.

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Furthermore, the veteran was 
specifically advised of the enactment of the VCAA, in the 
February 2001 letter from the RO.  In that letter, the RO 
provided the veteran with a 60-day period in which to 
respond.  No response was subsequently received from the 
veteran.  Given that the veteran was provided the necessary 
information on which to substantiate his claim, and because 
he was specifically advised of the recent change in the law 
and given an opportunity to respond, the Board finds that 
there is no prejudice in proceeding with the claims at this 
time.

In short, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

1. Entitlement to an increased evaluation for skin lesions, 
diagnosed as keratoses and skin cancers.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2000) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's service-connected skin disorder has been rated 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819, which 
provides that new skin growths are rated under the criteria 
for scars or eczema, dependent on the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Thus, in accordance with this code, the RO has used the 
criteria of 38 C.F.R. § 4.118, DC 7806, for eczema, in rating 
the veteran's skin disorder.  Under those criteria, a 10 
percent rating is warranted for a skin disorder with 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for a skin disorder with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating, the highest rating assignable based upon this code, 
is warranted for a skin disorder with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
50 percent disability rating for the veteran's service-
connected keratoses and skin cancers.  In essence, the Board 
does not believe that the medical evidence demonstrates that 
the veteran's keratoses and skin cancers are manifested by 
systemic or nervous manifestations, or by exceptionally 
repugnant lesions so as to warrant a 50 percent disability 
rating under DC 7806.  Instead, the Board finds that the 
weight of the competent and probative evidence shows that his 
keratoses and skin cancers are manifested by no more than 
constant itching, extensive lesions, and marked 
disfigurement.

In evaluating the veteran's claim, the Board has found the 
most probative evidence of record to be the report of the 
October 2000 VA examination.  During this examination, the 
veteran reported that he experienced constant exfoliation and 
itching, and that his forearms and hands bled easily.  
Significantly, the VA examiner found evidence of scarring and 
actinic changes on the veteran's forehead, eyelids, ears, and 
neck, but specifically concluded that the disfigurement 
caused by the scars and lesions was not severe.  The Board 
believes the report of the veteran's October 2000 VA 
examination to be consistent with testimony presented by the 
veteran at his January 2000 hearing, in which he stated that 
he experienced constant flaking and itching as a result of 
his service-connected skin disorder. 

In light of this evidence, the Board finds that 
symptomatology sufficient to warrant a 50 percent disability 
rating has not been demonstrated.  There is no evidence in 
the report of the veteran's October 2000 examination of any 
systemic or nervous manifestations of his service-connected 
disability.  The Board notes that the extensive treatment 
records currently associated with the claims folder are also 
negative for any indication of systemic or nervous 
manifestations.  As noted above, although the VA examiner 
found that there was some disfigurement caused by the 
veteran's service-connected disability, he specifically found 
that it was not severe.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's service-connected keratoses and 
skin cancers are manifested by systemic or nervous 
manifestations, or by exceptionally repugnant lesions so as 
to warrant a 50 percent disability rating under DC 7806.

The Board recognizes that the veteran's keratoses and skin 
cancers are manifested by extensive exfoliation and crusting, 
which are some of the symptoms specifically listed under the 
criteria for a 50 percent evaluation under DC 7806.  However, 
the Board is of the opinion that these symptoms alone are not 
sufficient to warrant a 50 percent disability rating under 
this code.  Rather, we believe that a close reading of this 
code makes clear that such symptoms are only sufficient to 
warrant a 50 percent evaluation when they are accompanied by 
either systemic or nervous manifestations, or by 
exceptionally repugnant lesions.  As discussed in detail 
above, neither of those types of symptoms is present in this 
instance.  

The Board has considered whether a separate disability rating 
is warranted for the veteran's scarring on the basis that it 
represents a disability separate and distinct from his 
service-connected keratoses and skin cancers.  However, there 
is no indication in the record that the scars themselves are 
poorly nourished, with repeated ulceration, or that they have 
been found to be tender and painful upon objective 
demonstration.  Thus, separate disability ratings are not 
warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804 (2000).  Furthermore, disfigurement is already 
contemplated under the criteria of DC 7806, and the veteran's 
scars were specifically considered by the Board in finding 
that his service-connected disability was manifested by 
markedly disfigurement.  Therefore, the Board finds that to 
assign a separate disability rating under 38 C.F.R. § 4.118, 
DC 7800, for disfigurement caused by the veteran's scars is 
not permitted, as it would constitute "pyramiding", by 
assigning multiple ratings for the same disability.  
38 C.F.R. § 4.14 (2000).

In short, the Board concludes that the preponderance of the 
competent and probative evidence of record is against the 
assignment of an increased evaluation for the veteran's 
service-connected skin lesions, diagnosed as keratoses and 
skin cancers.  While we are sympathetic to the veteran's 
claim, in view of the evidentiary record before us, given the 
medical findings, it is the Board's judgment that the 
currently assigned 30 percent disability rating best reflects 
the veteran's service-connected skin disorder.

2. Entitlement to service connection for a skin disorder of 
the hands and arms (other than skin cancers and keratoses).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a disease or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against granting service connection for a skin 
disorder of the hands and arms, other than skin cancers and 
keratoses.  In essence, the Board believes that the 
preponderance of the evidence supports the conclusion that 
the veteran does not currently have a skin disorder of the 
hands and arms other than his service-connected skin cancers 
and keratoses.

The Board has found the most probative evidence of record to 
be the report of the veteran's October 2000 VA examination.  
After conducting a thorough physical examination, the VA 
examiner could find no evidence of any skin disorder other 
than the veteran's service-connected keratoses and skin 
cancers.  This is consistent with the report of the veteran's 
May 2000 VA examination, which is negative for any indication 
of a skin disorder other than the veteran's service-connected 
disability.  The Board believes that this finding is also 
consistent with the veteran's VA and private treatment 
records, which show that, throughout the past decade, he 
received numerous diagnoses of keratoses on his head, neck, 
arms, and hands, which was found to have developed into 
squamous cell carcinoma and basal cell carcinoma on numerous 
occasions.  These records are negative for any diagnoses of a 
skin disorder of the hands and arms other than keratoses and 
skin cancers.

The Board wishes to make clear that it does not challenge the 
veteran's assertion that he has a skin disorder of the hands 
and arms.  Rather, we are denying his claim because we 
believe that the skin disorder of his hands and arms is the 
same as his service-connected keratosis and skin cancers.  As 
discussed in detail above, the veteran is already assigned a 
30 percent evaluation for this disorder; and this evaluation 
includes manifestations on his arms and hands.  Because the 
preponderance of the evidence shows he does not currently 
have any other skin disorder of the hands and arms, the Board 
finds that the claim must be denied.  To grant service 
connection and assign a separate rating for keratosis and 
skin cancers of the arms and hands, which such disability is 
already contemplated in his assigned 30 percent evaluation, 
would clearly amount to pyramiding under 38 C.F.R. § 4.14.

In short, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have a skin disorder of the hands and arms other 
than his service-connected skin cancers and keratoses.  The 
Court has held that service connection may not be granted if 
a current disability does not exist.  See Rabideau, 
Degmetich, supra.  Accordingly, the Board finds that the 
benefit sought on appeal must be denied.


ORDER

Entitlement to an increased evaluation for the residuals of 
skin lesions, keratoses, and skin cancers, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to service connection for a skin disorder of the 
hands and arms (other than skin cancers and keratoses) is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

